Citation Nr: 0622797	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  02-14 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a rating in excess of 30 percent for bilateral 
flat foot.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from September 1973 to April 
1975.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2002 by the 
Department of Veterans Affairs (VA) Nashville, Tennessee 
Regional Office (RO).


FINDING OF FACT

The veteran's bilateral flat foot disability is no more than 
severe, without evidence of extreme tenderness of the plantar 
surfaces of the feet, marked inward displacement and severe 
spasm of the tendo Achilles on manipulation, without 
improvement with orthopedic shoes or appliances.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
bilateral flat foot have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic 
Code 5276 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

In October 2001 and May 2004, the VA sent letters to the 
veteran providing the notice required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The October 2001 letter 
pre-dated initial adjudication.  Although the 2001 letter did 
not specifically request the appellant to provide all 
evidence in his possession that pertains to the claim, such 
notice was provided in the 2004 letter.  No prejudice has 
been asserted and no prejudice is evident from the record; 
consequently, any timing issues regarding the initial notice 
do not bar current adjudication.  Because an increased rating 
has been denied, any question as to the appropriate effective 
date is moot, and there can be no failure-to-notify prejudice 
to the veteran.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The VA has also done everything reasonably possible 
to assist the veteran with respect to his claim for benefits, 
such as obtaining medical records, providing a hearing, 
providing VA examinations, and fulfilling all of the May 2004 
Board remand development requests.  

According to Diagnostic Code 5276, a 50 percent rating is 
applicable if the bilateral flat foot is pronounced, with 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo Achilles on manipulation, not improved by orthopedic 
shoes or appliances.  38 C.F.R. § 4.71a (2005).  The evidence 
of record does not indicate that a rating in excess of 30 
percent is warranted.  

The veteran reports that his flat foot disorder is not 
improved with orthopedic shoes, that he has extreme 
tenderness on the bottoms of his feet, and that he 
experiences spasms.  Private treatment records dated in 2000 
note complaints of pain with cramping in the arch on the 
right when sleeping or at rest.  VA treatment records dated 
in 2001 report complaints of arch pain after prolonged weight 
bearing, with assessments of painful depressed medial 
longitudinal arch in both feet.  The veteran's records also 
report findings of callosities and ulcerations due to the 
veteran's diabetes.  

An April 2002 VA examination record indicates the veteran had 
bilateral foot pain and ulceration, with limited gait, but 
full range of motion and intact strength.  The veteran was 
noted to wear corrective shoes, which helped with the pain in 
his feet.  The examiner noted that the x-ray reviewed minor 
abnormality, with no change since the prior x-ray in 2000, 
and stated that it was difficult to delineate how much of the 
veteran's complaints were related to his diabetic ulcerations 
versus his chronic flat feet condition.  

The veteran was subsequently evaluated by VA in November 2002 
after his diabetic ulcers had resolved.  He reported moderate 
bilateral flat foot, with mild hallux deformity and no 
bilateral valgus changes, crepitance, or bony abnormalities 
for the flat feet.  The examiner found that the veteran had 
significant impairment in his ability to ambulate long 
distances, most likely related to past fractures in bilateral 
feet as well as the flat feet.  Additionally, a June 2003 
record reported a finding of excessive pronation.  

Another VA examination, held in June 2004, reported the 
veteran used arch support orthotics and wide toe box shoes.  
The examiner found that the veteran's activity was not 
limited due to his feet.  The veteran reported his feet 
bothered him after being on them for multiple hours, with no 
pain at night or for the first couple of hours each day.  The 
veteran had full range of motion, although the talonvicular 
joint was significantly plantarly displaced, and he had 
intact posterior tibialis tendon (his heels returned to varus 
when he did toes raises).  Additionally,  the foot was 
flexible and the veteran could reconstitute a normal arch 
when not weightbearing.  There was no sign of hallux valgus, 
and there was only mild pain to palpation on the plantar 
surface of the talonvicular joint.  Additionally, the veteran 
was nontender to palpation of his Achilles tendon and plantar 
fascia.  An x-ray report assessed the veteran with a minor 
abnormality, and in a November 2005 addendum, the examiner, 
after reviewing the claims file, assessed the veteran with 
minor degenerative changes.  

The evidence of record does not approximate a 50 percent 
rating under DC 5276.  While the veteran complains of spasm, 
significant pain, and ineffectiveness of orthopedic shoes, 
the Board finds more persuasive and probative the medical 
findings of the three VA examiners who assessed the veteran's 
feet during this appeal period.  This is so because the 
findings of the examiners are reinforced by the VA treatment 
records.  For example, neither the examination reports nor 
the VA outpatient treatment records identify spasms in either 
foot.  Also, these records do not reveal marked pronation.  

Further, the medical evidence does not indicate that the use 
of orthopedic shoes for the veteran is not effective.  On the 
contrary, orthopedic shoes were regularly prescribed for the 
veteran during the appeal period.  Finally, the X-ray 
findings, a purely objective measurement of disability, 
consistently show a minor abnormality of the feet.  For these 
reasons, the preponderance of the evidence is against the 
claim as the competent evidence does not reveal a disability 
picture that more nearly approximates that of pronounced, 
bilateral flatfeet.  Consequently, a rating in excess of 30 
percent for bilateral flatfeet is not warranted.  


ORDER

Entitlement to a rating in excess of 30 percent for bilateral 
flat foot is denied.



____________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


